Citation Nr: 9925763	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-42 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
This appeal arises from an April 1995 rating decision of the 
Newark, New Jersey Regional Office (RO), which granted 
service connection for left ear hearing loss, assigning a 10 
percent evaluation, and denied service connection for right 
ear hearing loss.  In an April 1997 decision, the Board of 
Veterans' Appeals (Board) determined that service connection 
for right ear hearing loss was warranted.  Also in April 
1997, the Board remanded the case to the RO so that the RO 
could implement the Board's decision by evaluating the 
veteran's bilateral hearing disability.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's hearing loss is manifested by average pure 
tone thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
of 45 decibels in the right ear and 105+ decibels in the left 
ear, with speech discrimination ability of 80 percent in the 
right ear and 0 percent in the left ear on examination by the 
VA; the clinical findings correspond to level III and level 
XI hearing acuity in the right ear and left ear, 
respectively.   


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not more than 20 
percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, Tables VI and VII, Diagnostic Codes 6100-
6102 (prior to and effective June 10, 1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In May 1994, the veteran's claim for service connection for 
bilateral hearing loss was received.  

On a March 1995 VA examination, an audiological examination 
revealed pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  20, 35, 45, and 50 for an 
average of 38 in the right ear; and 105+, 105+, 105+, and 
105+ for an average of 105+ in the left ear.  Speech 
recognition scores using the Maryland CNC Test were 84 
percent in the right ear and 0 percent in the left ear.  
These test results revealed mild high frequency sensorineural 
hearing loss in the right ear and profound sensorineural 
hearing loss in the left ear.  

In an April 1995 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 10 
percent evaluation, effective in May 1994, under 38 C.F.R. 
§ 4.85, Diagnostic Code 6101, of VA's Schedule for Rating 
Disabilities.  The RO also denied service connection for 
right ear hearing loss.  In June 1995, the veteran's notice 
of disagreement with the RO's decision was received.  He 
stated that he was completely deaf in his left ear and that 
he had significant hearing loss in his right ear.  

In an April 1997 decision, the Board determined that service 
connection for hearing loss in the right ear was warranted.  
The Board remanded the case to the RO so that the RO could 
evaluate the veteran's bilateral hearing disability.  

On a July 1997 VA examination, an audiological examination 
revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz as follows:  20, 25, 45, 50, and 
60 for an average of 45 in the right ear; and 105+, 105+, 
105+, 105+, and 105+ for an average of 105+ in the left ear.  
The speech recognition score using the Maryland CNC Test was 
80 percent in the right ear.  As for a speech recognition 
score in the left ear, the examiner stated that the left ear 
could not be tested due to the profound nature of the hearing 
loss in that ear.  These test results revealed a moderate 
high frequency sensorineural hearing loss above 1000 Hertz 
with good speech discrimination in the right ear and profound 
sensorineural hearing loss in the left ear.  

In an August 1998 rating decision, the RO granted service 
connection for bilateral hearing loss, in accordance with the 
Board's determination, and assigned a 20 percent evaluation, 
effective in May 1994, under 38 C.F.R. § 4.85, Diagnostic 
Code 6102, of VA's Schedule for Rating Disabilities. 

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

It is asserted by the veteran that he has significant hearing 
loss in his right ear and that he was completely deaf in his 
left ear.  Evaluations of hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for service 
connected bilateral hearing loss, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal auditory acuity to level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110 (1998).  See Lendemann v. Principi, 3 Vet. App. 345, 
349 (1992).

The Board notes that, since the RO's rating decisions in 1995 
and 1998, the regulations pertaining to rating diseases of 
the ear and other sense organs were revised effective June 
10, 1999.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board has reviewed the 
revised regulations, particularly 38 C.F.R. § 4.85, Tables 
VI, VIa, and VII for evaluating the percentage of hearing 
impairment.  Table VI and Table VIa are unchanged; Table VII 
is revised only in the respect that it lists one diagnostic 
code (6100) to represent all levels of impairment whereas it 
previously listed several codes (6100 to 6110).  However, the 
regulatory revisions as they pertain to the present case are 
not substantive, and regardless which version of the 
regulations are applied the outcome will be the same.  Thus, 
the Board finds that it would be fruitless to delay appellate 
consideration by sending this case back to the RO for initial 
consideration of the revised regulations.  

As noted above, on the most recent VA examination in July 
1997, there was an average pure tone threshold of 45 decibels 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz.  Speech discrimination ability was 80 percent in the 
right ear.  This corresponds to level III hearing acuity in 
the right ear, as set forth in the rating schedule (see 
38 C.F.R. § 4.85, Table VI).  There was an average pure tone 
threshold of 105+ decibels in the left ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz.  Speech discrimination ability 
in that ear was essentially 0 percent, due to the profound 
nature of the hearing loss.  This corresponds to level XI 
hearing acuity in the left ear, as set forth in the rating 
schedule (see 38 C.F.R. § 4.85, Table VI).  The hearing 
acuity levels of III and XI for the right and left ears, 
respectively, warrant no more than a 20 percent evaluation 
for bilateral hearing loss under Diagnostic Code 6102 of the 
regulations in effect prior to June 10, 1999 or under 
Diagnostic Code 6100 of the revised regulations effective 
June 10, 1999 (see 38 C.F.R. § 4.85, Table VII).  The 
clinical findings on the earlier VA examination in March 1995 
reveal hearing acuity levels of II and XI for the right and 
left ears, respectively, which warrant no more than a 10 
percent evaluation for the veteran's hearing loss under Code 
6101 of the old regulations or under Code 6100 of the revised 
regulations.  

The Board has carefully reviewed the records as well as the 
veteran's contentions; however, the objective evidence as a 
whole does not demonstrate disability which would meet the 
requirements for more than a 20 percent evaluation under 
applicable diagnostic codes since the effective date of the 
grant of service connection for bilateral hearing loss.  


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

